Citation Nr: 0905371	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-03 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for a right thigh 
burn scar.

2.  Entitlement to a compensable rating for neurogenic 
dermatitis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from June 1967 
to June 1970, from September 1970 to October 1974, and from 
June 1987 to September 1993.  

In May 1994, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, granted service 
connection for dermatitis and assigned a noncompensable 
rating.  The Veteran submitted a notice of disagreement (NOD) 
to the noncompensable rating; however he failed to perfect 
his appeal after the RO had issued a statement of the case 
(SOC).  Because the Veteran failed to perfect his appeal, the 
Board of Veterans' Appeals (Board) has no jurisdiction over 
that claim.  

This appeal arises from an August 2006 RO rating decision 
that in pertinent part denied a compensable rating for 
neurogenic dermatitis.  This appeal also arises from a 
January 2007 rating decision that granted service connection 
for a right thigh burn scar and assigned a 10 percent initial 
rating effective from December 5, 2005.  In February 2007, 
the Veteran submitted an NOD to the initial 10 percent rating 
for the right thigh burn scar.  No SOC has been issued and it 
is not clear that the Veteran has withdrawn his NOD.  Thus, a 
remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); VAOPGCPREC 16-92.

In the February 2007 NOD, the Veteran conveyed his desire for 
service connection for additional burn scars of both lower 
extremities.  Entitlement to service connection for multiple 
burn scars of both lower extremities, other than the scar 
addressed in the January 2007 decision, is therefore referred 
to the RO for appropriate action.

Since issuance of the January 2007 SOC, the Veteran has 
submitted additional relevant evidence and has waived his 
right to initial RO consideration of this evidence.  Thus, a 
remand is not necessary for this procedural safeguard.  
Handling the matter at this time will not violate the 
prejudice safeguard set forth in Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Entitlement to a higher initial rating for a right thigh burn 
scar is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected skin disability has been variously 
described, but in general it is a neurogenic dermatitis.  

2.  Six weeks or more, but not constant, steroid treatment 
during a past 12 month period is shown. 


CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for neurogenic 
dermatitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Notices of the above mentioned requirements were sent to the 
Veteran in February 2006, May 2006, and in March 2008.  The 
February and May 2006 notices predate the initial August 2006 
unfavorable decision.  Thus, the timing requirement set forth 
in Mayfield above has been met.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify the Veteran of the additional details set 
forth in Vazquez-Flores was satisfied by way of a letter sent 
to the claimant in March 2008.  The letter informed the 
claimant of what evidence was required to substantiate the 
claim and of the claimant's and VA's respective duties for 
obtaining evidence.  The service-connected neurogenic 
dermatitis is rated under Diagnostic Code 7819-7806.  The 
Veteran was provided general notice of these rating criteria 
in a January 2007 SOC.  

With respect to the appeal for a higher rating for neurogenic 
dermatitis, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
April 2008, the claimant testified before the undersigned 
Veterans Law Judge that he received treatment for his skin at 
Mayport Naval Station, at Jacksonville VA Medical Center, and 
by Dr. Robins, a private physician.  The claims file reflects 
that VA has obtained these records.  Indeed, the file 
contains records from Mayport Naval Station, from 
Jacksonville VA Medical Center, and from Dr. Robins.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  A VA examination was performed 
to ascertain the nature and severity of the skin disability.  
Because his symptoms remain minimized with quarterly steroid 
injections, there is no reason to schedule a dermatology 
examination during a period of increased symptomatology.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Court has also held that where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See Hart v. Mansfield, 21 Vet. 
App. 505, 510 (2007).  

Neurogenic dermatitis has been rated zero percent for the 
entire appeal period under Diagnostic Code 7819-7806.  Under 
Diagnostic Code 7819, a benign neoplasm may be rated as 
dermatitis or eczema, whereas disfigurement of the head, 
face, or neck may be rated under Diagnostic Codes 7800 
through 7805.  Under these codes, the assigned rating is 
dependent on location, extent, characteristics of 
disfigurement, or otherwise disabling manifestations.  

Dermatitis or eczema is rated under Diagnostic Code 7806.  
Under Diagnostic Code 7806, if the dermatitis or eczema 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  

A 30 percent rating is warranted for dermatitis or eczema 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required for a total duration of six weeks or more, but 
not constantly, during the past twelve-month period.  

Finally, a maximum rating of 60 percent under the revised 
criteria is warranted where the condition covers an area of 
more than 40 percent of the entire body or where more than 40 
percent of exposed areas affected, or; where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).  

In his December 2005 request for an increased rating, the 
Veteran reported a need for constant medication with 
prescription drugs to control dermatitis.  He submitted 
treatment reports from Mayport Naval Clinic in Jacksonville 
that reflect treatment for chronic itching and wheals in the 
1990s. A wheal is a smooth, slightly elevated area on the 
body surface, which is redder or paler than the surrounding 
skin; it is often attended by severe itching, and is usually 
evanescent, changing its size or shape, or disappearing, 
within a few hours.  It is the typical lesion of urticaria, 
the dermal evidence of an allergy, and in sensitive persons 
may be provoked by mechanical irritation of the skin.  Called 
also hive or welt, Dorland's Illustrated Medical Dictionary 
1844 (28th ed. 1994).  

A May 1999 Mayport report notes a rash in the groin area.  
The diagnosis was neurodermatitis.  A December 2005 VA 
outpatient treatment report notes that no rash was present at 
that time.  

An April 2006 VA Agent Orange compensation examination report 
reflects complaints of chronic, itchy dermatitis with welts.  
The examiner noted that urticaria was not visible at present.  
The relevant diagnosis was chronic urticaria, no objective 
finding.

A June 2006 VA compensation examination report reflects that 
the Veteran described a chronic rash controlled by taking 
Atarax(r) daily.  The Veteran described his occasional wheals 
and reported itching and urticaria.  He reported that Atarax(r) 
prevented wheals, but caused mild drowsiness.  The examiner 
noted that current skin treatment included two 
corticosteroids mixed together and applied to the waist and 
groin.  The Veteran used the cortisone and topical steroid 
mixture about three times per week for the recent six months.  
The Veteran had never used immunosuppressive drugs or oral 
corticosteroids.  The examiner noted that there were 
objective findings of both dermatitis and dermatophytosis 
(athlete's foot) in the claims files, but these diseases were 
not presently visible.  The examiner concluded that a 
percentage of body coverage could not be estimated, as no 
rash was present.  

A May 2007 note from D. Robins, M.D., reflects diagnoses of 
dermatophytosis due to Agent Orange and chronic urticaria due 
to posttraumatic stress disorder (PTSD).  The Veteran was 
treated with an injection of Kenalog(r) (a corticosteroid).  

In September 2007, the Veteran requested that his skin 
disabilities be separated into two separate issues to reflect 
dermatophytosis and chronic urticaria.  In April 2008, he 
testified before the undersigned Veterans Law Judge that he 
received quarterly Kenalog(r) injections.  He testified that 
that the skin disability involved the groin, feet, and 
fingers with eczema over the body in general.  He testified 
that scratching produced welts.  He testified that he had 
been receiving injections from Dr. Robin for about a year and 
a half.  

The service-connected neurogenic dermatitis has also been 
diagnosed as chronic urticaria, according to the April 2006 
VA Agent Orange examination report.  That examiner explained 
that the service-connected skin disability has been variously 
described, but in general it is a neurogenic dermatitis.  
Thus, the skin diagnoses are related and need not be 
distinguished from each other for rating purposes.  

It is also clear that the Veteran has received Kenalog(r) 
injections (a corticosteroid), and that he takes prescription 
Atarax(r) daily, which is not a steroid or immunosuppressive 
drug.  Finally, he uses corticosteroid topical creams.  He 
has periodic flare-ups of rash and itching that have been 
well-controlled with medication.  Because his symptoms remain 
minimized with quarterly steroid injections, there is no 
reason to schedule a dermatology examination during a period 
of increased symptomatology.  See Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994); but see Voerth v West, 13 Vet. App. 
117, 122 (1999).  

Comparing the manifestations with the criteria of the rating 
schedule, the Board finds that the criteria for a compensable 
schedular rating are met.  Because the quarterly 
corticosteroid injections are not "constant treatment," the 
criteria for a 60 percent rating are not more nearly 
approximated.  However, the criteria for a 30 percent rating 
are met, as six weeks or more, but not constant, steroid 
treatment during a past 12 month period is shown. 

The skin disability has remained well-controlled throughout 
the appeal period.  The evidence does not contain factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  A 30 percent schedular disability rating must 
therefore be granted. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the Veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the Veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A 30 percent schedular rating for neurogenic dermatitis is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 


REMAND

As noted in the introduction, in a January 2007 rating 
decision, the RO granted service connection for a right thigh 
burn scar and assigned a 10 percent initial rating effective 
from December 5, 2005.  In a February 2007 VA Form 9, 
Substantive Appeal, concerning another issue, the Veteran 
submitted an NOD to the initial 10 percent rating.  No SOC 
has been issued addressing the matter.  In accordance with 
38 C.F.R. § 19.26, unless a timely NOD has been resolved by a 
grant of benefits or the NOD is withdrawn, VA must prepare an 
SOC.  Thus, a remand is necessary.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  However, 
the issue will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The AMC or RO should issue an SOC that 
addresses a higher initial rating for a 
right thigh burn scar.  The Veteran 
should be informed that, under 38 C.F.R. 
§ 20.302, he has 60 days from the date of 
mailing of the statement of the case to 
file a substantive appeal or a request 
for an extension of time to do so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


